Name: Commission Regulation (EEC) No 2235/81 of 31 July 1981 on a standing invitation to tender in order to determine levies and/or refunds on exports of raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 8 . 81 Official Journal of the European Communities No L 218 / 19 COMMISSION REGULATION (EEC) No 2235/81 of 31 July 1981 on a standing invitation to tender in order to determine levies and/or refunds on exports of raw sugar December 1980 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (9) and from Commission Regulation (EEC) No 645/75 of 13 March 1975 laying down common detailed rules for the application of the export levies and charges on agricultural products ( l0), as last amended by Regulation (EEC) No 1607/80 (") ; Whereas the standing invitations referred to in Regula ­ tions (EEC) No 1216/80 (u) and (EEC) No 199/81 (&gt; 3) should be closed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in 2235/81 ('), and in particular Articles 13 (2), 18 (5), 19 (4) and (7) and the second paragraph of Article 39 thereof, Having regard to Council Regulation (EEC) No 608 /72 of 23 March 1972 laying down rules to be applied in the case of considerable price rises on the world sugar market (2), and in particular Article 1 ( 1 ) thereof, Whereas in view of the present and foreseeable situa ­ tions on the Community and world sugar markets, a standing invitation to tender should be issued for the exportation of raw sugar obtained from beet or cane harvested in the Community ; whereas , having regard to possible fluctuations in world prices for sugar, the invitation to tender must provide for the determina ­ tion of export levies and/or export refunds ; Whereas the general rules governing invitations to tender for the purpose of determining export refunds for sugar were laid down in Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar ('), as last amended by Regulation (EEC) No 1 489/76 (4) ; Whereas , in view of the specific nature of the transac ­ tions involved, special detailed rules of application should be laid down in this Regulation , and those provided for in Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (5), as last amended by Regula ­ tion (EEC) No 1467/77 (6), should not apply ; whereas, for the same reasons, appropriate provisions should be laid down with regard to export licences issued in connection with the standing invitation to tender and there should be a derogation from Commission Regu ­ lation (EEC) No 2990/76 of 9 December 1976 on special detailed rules for the application of the system of import and export licences for sugar (7), as last amended by Regulation (EEC) No 342/81 (8), from Commission Regulation (EEC) No 3183/80 of 3 1 . There shall be issued a standing invitation to tender in order to determine export levies and/or export refunds on raw sugar obtained from beet or cane harvested in the Community, and during the period of validity of this standing invitation there shall be issued partial invitations to tender. 2 . The standing invitation to tender shall remain open until 31 August 1982 . Article 2 The standing invitation to tender and the partial invi ­ tations shall be conducted in accordance with Regula ­ tion (EEC) No 766/68 and with the following provi ­ sions . Regulation (EEC) No 394/70 shall not apply. Article 3 1 . The Member States shall draw up a notice of invitation to tender which shall be published in the Official Journal of the European Communities. Member States may also publish the notice, or have it published , elsewhere .(') OJ No L 177, 1 . 7 . 1981 , p . 4 . O OJ No L 75, 28 . 3 . 1972, p . 5 . (') OJ No L 143 , 25 . 6 . 1968 , p . 6 . (4) OJ No L 167, 26. 6 . 1976, p . 13 . O OJ No L 50 , 4 . 3 . 1970 , p . 1 . (4) OJ No L 162, 1 . 7 . 1977, p . 6 . 0 OJ No L 341 , 10 . 12 . 1976, p . 14 . (8) OJ No L 38 , 11 . 2 . 1981 , p . 8 . O OJ No L 338 , 13 . 12 . 1980, p . 1 . O OJ No L 67, 14 . 3 . 1975 , p . 16 . (") OJ No L 160 , 26 . 6 . 1980 , p . 42 . H OJ No L 122, 15 . 5 . 1980 , p . 29 . ") OJ No L 24, 28 . 1 . 1981 , p . 8 . No L 218 /20 Official Journal of the European Communities 4. 8 . 81 2 . The notice shall indicate in particular the terms of the invitation to tender. 3 . The notice shall be published only for the purpose of opening the standing invitation to tender. It may be amended during the period of validity of the standing invitation to tender . It shall be so amended if the terms of the invitation are modified . quality raw sugar, expressed in the currency of the Member State in which the tender is submitted ; (e) the amount of the security to be lodged covering the quantity of sugar indicated in (c), expressed in the currency of the Member State in which the tender is submitted . 3 . An offer shall be valid only if : Article 4 1 . The period during which tenders may be submitted in response to the first partial invitation to tender : (a) shall begin on 4 August 1981 ; (b) shall end on 12 August 1981 at 10.30 a.m . 2 . The periods during which tenders may be submitted in response to the second and subsequent partial invitations : (a) shall begin on the first working day following the end of the preceding period in question ; (b) shall end at 10.30 a.m . on the Wednesday of the following week . 3 . By way of derogation from paragraph 2 (b), the period for the submission of tenders which would otherwise end on : (a) Wednesdays 11 and 18 November 1981 shall end on Tuesdays 10 and 17 November respectively at 10.30 a.m . ; (b) Wednesday 6 January 1982 shall end on Thursday 7 January 1982 at 10.30 a.m .; (c) Wednesday 17 March 1982 shall end on Thursday 18 March 1982 at 10.30 a.m .; (d) Wednesday 28 April 1982 shall end on Tuesday 27 April 1982 at 10.30 a.m . 4 . By way of derogation from paragraph 2 no partial invitation shall be issued on 30 December 1981 . 5 . The time limits laid down in this Regulation are expressed in Belgian time . (a) the quantity to be exported is not less than 250 tonnes of raw sugar ; (b) proof is furnished before expiry of the time limit for the submission of offers that the tenderer has lodged the security indicated in the offer ; (c) it includes a declaration by the tenderer that if his offer is successful he will within the period laid down under Article 12 (b) apply for export licences in respect of the quantities of raw sugar to be exported ; (d) it includes a declaration by the tenderer certifying that :  the product intended for export consists of raw sugar obtained either from beet or from cane harvested in the Community, and  the customs formalities of exportation will be completed in the French overseas department in the case of sugar obtained from cane harvested in the Community ; (e) it includes a declaration by the tenderer that if his offer is successful he will :  where the obligation to export created by the export licence referred to under Article 12 (b) is not fulfilled , supplement the security by payment of the amount referred to in Article 13 (4) and ,  within 30 days following the expiry of the export licence in question , notify the agency which issued the licence of the quantity or quantities in respect of which the licence was not used ; ( f) it contains all the information required under para ­ graph 2 . 4 . An offer may stipulate that it is to be regarded as having been submitted only if : (a ) the minimum export levy or, where applicable, the maximum export refund , is fixed on the day of expiry of the period for the submission of the offers in question ; (b) the offer, if successful , relates to all or a specified part of the tendered quantity . 5 . An offer which is not submitted in accordance with the provisions of this Regulation , or which contains terms other than those indicated in the notice of invitation to tender, shall not be considered . Article 5 1 . Offers in connection with this tender must be in writing, and must be either delivered by hand , against a receipt, to the competent authority in a Member State, or addressed to that authority by registered letter, telex or telegram . 2 . An offer must indicate : (a) the reference number of the invitation to which the offer relates ; (b) the name and address of the tenderer ; (c) the quantity tel quel of raw sugar to be exported ; (d) the amount of the export levy or, where applicable , of the export refund per 100 kilograms of standard 4. 8 . 81 No L 218 /21Official Journal of the European Communities 6 . Once submitted , an offer may not be withdrawn . Article 9 Article 6 1 . On the basis of the intervention price for raw sugar in force during the partial invitation in question and taking account of the current state and foreseeable development of the Community and world sugar markets , there shall be fixed either :  a minimum export levy, or  a maximum export refund . 2 . Subject to Article 10 , where a minimum export levy is fixed, a contract shall be awarded to every tenderer whose tender quotes a rate of levy equal to or greater than such minimum levy . Subject to Article 10 , where a maximum export refund is fixed , a contract shall be awarded to every tenderer whose tender quotes a rate of refund equal to or less than such maximum refund and to every tenderer who has tendered for an export levy. 1 . A security of 9-00 ECU per 100 kilograms of sugar to be exported under this invitation to tender must be lodged by each tenderer . Without prejudice to Article 13 (4) of this Regulation , this security shall in the case of the successful tenderers and at the time of the application referred to in Article 12 (b) become the security for the export licence . 2. The security shall be lodged, at the tenderer's choice , either in cash or in the form of a guarantee given by an establishment complying with criteria laid down by the Member State in which the tender is submitted . 3 . Except in case of force majeure, the security shall be released : (a) to tenderers only in respect of the quantity for which no award was made ; (b) to successful tenderers only if they applied for their export licence within the period laid down under Article 12 (b) and only for the quantity in respect of which they have fulfilled the obligation created by that licence , Article 33 of Regulation (EEC) No 3183/80 remaining applicable . 4. In case of force majeure, the competent agency in the Member State concerned shall take such action as it considers necessary having regard to the circum ­ stances invoked by the party concerned . Article 10 Article 7 1 . Where a maximum quantity has been fixed for a partial invitation to tender :  if a minimum levy is fixed, a contract shall be awarded to the tenderer whose tender quotes the highest levy . If the maximum quantity is not fully covered by that award, awards shall be made to other tenderers in descending order of levies quoted until the entire maximum quantity has been accounted for ;  if a maximum refund is fixed, contracts shall be awarded in accordance with the first indent ; if after such awards a quantity is still outstanding, or if there are no tenders quoting a levy, contracts shall be awarded , in ascending order of refunds quoted until the entire maximum quantity has been accounted for, to tenderers quoting a refund . 2 . However, where an award to a particular tenderer in accordance with the provisions of paragraph 1 would result in the maximum quantity being exceeded, that award shall be limited to such quantity as is still available . Where two or more tenderers quote the same levy or the same refund and awards to all of them would result in the maximum quantity being exceeded , then the quantity available shall be awarded as follows :  by being divided among the tenderers concerned in proportion to the total quantities in each of their tenders, or  by being apportioned among the tenderers concerned by reference to a maximum tonnage to be fixed for each of them, or  by the drawing of lots . 1 . Offers shall be examined in private by the competent authority concerned . Subject to paragraph 2, persons present at the examination shall be under an obligation not to disclose any particulars relating thereto . 2 . Offers shall be communicated to the Commis ­ sion forthwith and in such manner that the tenderers remain anonymous . Article 8 1 . After the offers received have been examined , a maximum quantity may be fixed for that partial invita ­ tion . 2 . A decision may be taken to make no award under a specific partial invitation to tender. No L 218 /22 Official Journal of the European Communities 4 . 8 . 81 Article 11 following that in which the partial invitation was issued . Nevertheless : 1 . The competent authority of the Member State concerned shall immediately notify applicants of the result of their participation in the invitation to tender . In addition , that authority shall send successful tende ­ rers a statement of award . 2 . The statement of award shall indicate : (a) the reference number of the invitation to which the tender relates : (b) the quantity tel quel of raw sugar to be exported ; (c ) the export levy to be charged , or where applicable the export refund to be granted , pfer 100 kilograms of standard quality raw sugar of the quantity referred to in (b). (a) licences issued in connection with partial invita ­ tions issued in the period 12 August to 30 September 1981 may be used only from 1 October 1981 and shall be valid only until 31 December 1981 ; (b) licences issued in connection with partial invita ­ tions issued after 30 April 1982 shall be valid only until 30 September 1982 . 3 . In the case of raw sugar obtained from cane harvested in the Community, Section 18 (a) of the export licence shall contain one of the following endorsements : 'Licence valid for the French overseas departments ', Article 12 Every successful tenderer shall have : 'Lizenz gÃ ¼ltig fÃ ¼r die franzÃ ¶sischen Ã ¼berseeischen Departements ', 'Certificat valable pour les dÃ ©partements franÃ §ais d'outre-mer', ' Lycens gyldig for de franske oversÃ ¸iske departe ­ menter', 'Titolo valido per i dipartimenti francesi d oltremare ', 'Certificaat geldig voor de Franse Overzeese departe ­ menten ', ' Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ¹Ã Ã Ã Ã ¿Ã ½ Ã ³Ã ¹Ã ¬ Ã Ã ¬ Ã ÃÃ µÃ ÃÃ Ã ½Ã Ã ¹Ã ± Ã ³Ã ±Ã »Ã »Ã ¹Ã ºÃ ¬ Ã ´Ã ¹Ã ±Ã ¼Ã µÃ Ã ¯Ã Ã ¼Ã ±Ã Ã ±'. (a) the right to claim, in respect of the quantity awarded, an export licence indicating as appro ­ priate the export levy or the export refund quoted in his offer ; (b) the obligation to lodge , in accordance with the relevant provisions of Regulation (EEC) No 3183 /80 , an application for an export licence in respect of that quantity, Article 12 (2) of that Regu ­ lation and Article 10 of Regulation (EEC) No 645/75 not applying in such a case . The application shall be lodged not later than the day preceding the date of the following partial invitation to tender . Where , however, the latter partial invitation to tender does not take place within the period referred to under (b) of Article 4 (2), the application for a licence shall be lodged within five days following the date of the partial invitation to tender in respect of which that appli ­ cation is lodged ; (c ) the obligation to export the tendered quantity and , if this obligation is not fulfilled , to pay, where necessary, the amount referred to in Article 13 (4). This right and these obligations shall not be trans ­ ferable . 4 . Except in case of force majeure, if the obligation to export created by the export licence referred to under Article 12 (b) has not been fulfilled and if the security referred to in Article 6 is less than : (a) the export levy indicated on the licence reduced by the levy referred to in the second subparagraph of Article 18 ( 1 ) of Regulation (EEC) No 1785/81 in force on the last day of validity of the said licence ; or (b) the sum of the export levy indicated on the licence and the export refund referred to in Article 2 of Regulation (EEC) No 766/68 in force on the last day of validity of the said licence , or (c) the export refund referred to in Article 2 of Regu ­ lation (EEC) No 766/68 in force on the last day of validity of the licence reduced by the refund indi ­ cated on the said licence , then , under the time limits and conditions laid down in Article 33 of Regulation (EEC) No 3183 /80 and by way of a supplementary security for the quantity in respect of which the said obligation was not fulfilled, the licence holder shall be charged an amount equal to the difference between the result of the calculation made under (a), (b) or (c), as the case may be, and the security referred to in Article 6 . Article 13 1 . Article 9 of Regulation (EEC) No 2990 /76 shall not apply to the raw sugar to be exported in accor ­ dance with this Regulation . 2 . Export licences issued in connection with a partial invitation to tender shall be valid from the day of issue until the end of the fifth calendar month 4 . 8 . 81 Official Journal of the European Communities No L 218 /23 Articlc 14 In calculating the difference referred to in the above subparagraph there shall be added to these interven ­ tion prices the relevant storage levy as referred to under (a) of the third subparagraph of Article 8 (2) of Regulation (EEC) No 1785/ 81 . Article 15 1 . In so far as the conditions set out in Article 12 of Regulation (EEC) No 766 /68 are satisfied , any export refunds and export levies fixed in advance in connec ­ tion with this invitation to tender before 1 July 1982 for sugar exported on or after that date shall , at the request of the party concerned , be adjusted in accor ­ dance with paragraph 2 . 2 . For purposes of the adjustment referred to in paragraph 1 , the export refund shall be increased, and the export levy decreased , by the difference , expressed in ECU per 100 kilograms , between the intervention price for raw sugar applicable with effect from 1 July 1982 and the intervention price of that sugar appli ­ cable on 30 June 1982 . The standing invitations to tender referred to in Regu ­ lations (EEC) No 1216/80 and (EEC) No 199/81 are closed with effect from 6 August 1981 . Article 16 This Regulation shall enter into force on 4 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1981 . For the Commission The President Gaston THORN